Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered December 8, 1982, convicting him of burglary in the second degree, criminal possession of stolen property in the second degree and possession of burglar’s tools, upon his plea of guilty, and imposing sentence.
*735Ordered that the judgment is affirmed.
The defendant’s claim regarding the adequacy of his plea allocution has not been preserved for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). His complaint about his second felony offender adjudication has been waived due to his failure to timely challenge the prior conviction (CPL 400.21 [7] [b]).
In any event, the record demonstrates that at the plea proceeding in this case and at the plea proceeding underlying his prior felony conviction, the fundamentals of accepting a plea were observed. The defendant acknowledged facts sufficient to establish the commission of the crimes charged, and the records of both proceedings confirm that his pleas were knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9; People v Spain, 110 AD2d 724).
We have considered the defendant’s remaining claims and find them to be without merit. Mollen, P. J., Bracken, Rubin, Hooper and Spatt, JJ., concur.